                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                            CR-16-65-GF-BMM-JTJ

                 Plaintiff,

      vs.
                                                           ORDER
DENNY OWENS, JR.,

                 Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on April 9, 2019. (Doc. 46.) The United States accused

Denny Owens, Jr. of violating his conditions of supervised release by: (1)

consuming alcohol on four separate occasions; (2) committing another crime; and

(3) failing to report for substance abuse testing.

      Judge Johnston entered Findings and Recommendations in this matter on

April 10, 2019. (Doc. 50.) Owens waived his right to object to Judge Johnston’s
Findings and Recommendations. Id. at 4. When a party makes no objections, the

Court need not review de novo the proposed Findings and Recommendations.

Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

Johnston’s Findings and Recommendations, however, for clear error. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

      The admitted violations prove serious and warrant revocation of Owens’s

supervised release. Judge Johnston has recommended that the Court revoke

Owens’s supervised release and commit Owens to the custody of the Bureau of

Prisons for a term of 3 months, followed by 21 months of supervised release. (Doc.

50 at 4.) Just Johnston has further recommended that Owens serve the first 90 days

of supervised release at Connections West in Butte, Montana. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Owens’s violations of his conditions represent a serious breach

of the Court’s trust. A sentence of 3 months custody, followed by 21 months of

supervised release represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 50) are ADOPTED IN FULL.
      IT IS FURTHER ORDERED that Defendant Denny Owens be sentenced

to 3 months custody, followed by 21 months of supervised. Owens shall serve the

first 90 days of supervised release at Connections West in Butte, Montana.

      DATED this 15th day of April, 2019.
